Title: To John Adams from Jeremy Belknap, 30 May 1789
From: Belknap, Jeremy
To: Adams, John


          
            Sir,
            Boston May 30 1789
          
          I should not have thought of troubling you with the inclosed sermon, if it had not been suggested to me by a friend who heard it that it seemed to be formed on the principles which were advanced in your defence of the American Constitutions & to recommend such Checks and Balances in Ecclesiastical as you had thought necessary in civil Government. If in this view of it, or any other it may be acceptable I shall think myself honoured, & am / Sir / with the greatest respect / Your very humble Servant
          
            Jeremy Belknap.
          
        